           Case 1:20-cv-00316-TMR Document 2                     Filed 09/11/20   Page 1 of 17




March 4, 2020
Court of international Trade
Case Management
1 Federal Plaza
New York, NY 10278
Subject:     April 2018 Customs Broker License Exam Court Appeals
Name : Byungmin Chae
Social Security Number: XXX-XX-8669
Telephone Number: 646-678-0066
My Address: 2840 Legacy Commons Plaza #201
               Omaha, NE 68130
Place of Examination: Queens College Law Library
                        65-2 1 Main Street Room 130-Queens Hall
                        Flushing, NY 11367
Date of Examination: 4/25/2018
Enclosures: This cover letter
              A copy of the letter from CBP providing the applicant's score
              A copy of the answers from CBP on 2nd appeal and
              The list of the questions I am appealing


Dear Sir or Madam,


As the Customs and Border Protection (CBP) mailed the decision of the 2nd appeal to my old address
which was 330 B Endeavor Pl College Point, NY 11356 after I moved out to new address of 2840
Legacy Commons Plaza #201 Omaha, NE 68130 in the year of 2018 I could not appeal on time to the
court of international trade.
Please see the copy of the lease contract for your reference as the evidence of the new address.


I kindly hereby request the appeal of the following questions:
Q5,Q33,Q39,Q43,Q50,Q57


My score is 7 1.25% and credit for correct answers to 3 of these answers would have resulted in the
passing score.


Thank you in advance for your consideration.


Sincerely,


Byungmin Chae
Byungmin Chae
Case 1:20-cv-00316-TMR Document 2   Filed 09/11/20   Page 2 of 17
Case 1:20-cv-00316-TMR Document 2   Filed 09/11/20   Page 3 of 17
Case 1:20-cv-00316-TMR Document 2   Filed 09/11/20   Page 4 of 17
Case 1:20-cv-00316-TMR Document 2   Filed 09/11/20   Page 5 of 17
Case 1:20-cv-00316-TMR Document 2   Filed 09/11/20   Page 6 of 17
Case 1:20-cv-00316-TMR Document 2   Filed 09/11/20   Page 7 of 17
Case 1:20-cv-00316-TMR Document 2   Filed 09/11/20   Page 8 of 17
Case 1:20-cv-00316-TMR Document 2   Filed 09/11/20   Page 9 of 17
Case 1:20-cv-00316-TMR Document 2   Filed 09/11/20   Page 10 of 17
Case 1:20-cv-00316-TMR Document 2   Filed 09/11/20   Page 11 of 17
Case 1:20-cv-00316-TMR Document 2   Filed 09/11/20   Page 12 of 17
Case 1:20-cv-00316-TMR Document 2   Filed 09/11/20   Page 13 of 17
Case 1:20-cv-00316-TMR Document 2   Filed 09/11/20   Page 14 of 17
Case 1:20-cv-00316-TMR Document 2   Filed 09/11/20   Page 15 of 17
Case 1:20-cv-00316-TMR Document 2   Filed 09/11/20   Page 16 of 17
Case 1:20-cv-00316-TMR Document 2   Filed 09/11/20   Page 17 of 17
